Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 1 of 17 PageID# 590


                                                                              1
   1                      UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
   2                          ALEXANDRIA DIVISION

   3   ------------------------------x
                                      :
   4   JUSTIN FESSLER,                : Civil Action No.
                                      :
   5                       Plaintiff : 1:18-CV-798
                                      :
   6                versus            :
                                      :
   7   INTERNATIONAL BUSINESS         :
       MACHINES CORPORATION,          :
   8                                  :
                           Defendant. : August 31, 2018
   9   ------------------------------x

 10                 The above-entitled Motion hearing was continued
       before the Honorable T.S. Ellis, III, United States District
 11    Judge.

 12                          A P P E A R A N C E S

 13    FOR THE PLAINTIFF:        TIMOTHY RYAN CLINTON, ESQ.
                                 Clinton Brook & Peed
 14                              1455 Pennsylvania Ave NW
                                 Suite 400
 15                              Washington, DC 20004

 16                              MARK SIGMON, ESQ.
                                 Sigmon Law, PLLC
 17                              5 West Hargett Street, Suite 1001
                                 Raleigh, NC 27601
 18
                                 MATT LEE, ESQ.
 19                              Whitfield Bryson & Mason LLP
                                 900 West Morgan Street
 20                              Raleigh, NC 27603

 21    FOR THE DEFENDANT:        MATTHEW FREDERICK NIEMAN, ESQ.
                                 Jackson Lewis PC (VA)
 22                              10701 Parkridge Blvd
                                 Suite 300
 23                              Reston, VA 20191

 24                              JUSTIN BARNES, ESQ.
                                 Jackson Lewis PC
 25                              1155 Peachtree Street, N.W., Suite 1000
                                 Atlanta, GA 30309
                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 2 of 17 PageID# 591


                                                                              2
   1
       Appearances continued:
   2
       OFFICIAL COURT REPORTER:        MS. TONIA M. HARRIS, RPR
   3                                   United States District Court
                                       Eastern District of Virginia
   4                                   401 Courthouse Square
                                       Ninth Floor
   5                                   Alexandria, VA 22314
                                       703-646-1438
   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 3 of 17 PageID# 592


                                                                                3
   1                           P R O C E E D I N G S

   2   (Court proceedings commenced at 11:32 a.m.)

   3              THE DEPUTY CLERK:     Justin Fessler versus

   4   International Business Machines Corporation.         Civil Case No.

   5   1:18-CV-798.

   6              THE COURT:    Who is here for the plaintiff?

   7              MR. SIGMON:    Good morning, Your Honor.       Mark Sigmon

   8   for the plaintiff along with Matt Lee and Tim Clinton.

   9              THE COURT:    All right.    And for the defendant.

 10               MR. BARNES:    Justin Barnes on behalf of the

 11    defendant along with co-counsel, Matt Nieman.

 12               THE COURT:    All right.    The matter is before the

 13    Court on a motion to dismiss.      This is a dispute about

 14    commissions due to a salesperson for IBM.        I've read your

 15    briefs.   But let me hear first from the defendant.

 16               Mr. Simon [sic], right?

 17               MR. BARNES:    Mr. Barnes.

 18               THE COURT:    Barnes, yes, I'm sorry, of course.        Mr.

 19    Simon [sic] is over here.      Sigmon, I'm sorry.

 20               All right.    You may proceed.

 21               MR. BARNES:    Thank you, Your Honor.      As Your Honor

 22    knows, plaintiff has asserted a variety of claims in this case

 23    related to allegedly unpaid commissions and IBM has moved to

 24    dismiss all of plaintiff's claims based in large part on the

 25    clear disclaimer set forth in the plaintiff's commission plan


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 4 of 17 PageID# 593


                                                                              4
   1   and it's certainly IBM's contention that the Fourth Circuit

   2   has already decided this issue in the Jensen case.          In Jensen,

   3   which was decided in 2006.

   4               In Jensen, the plaintiff, like Mr. Fessler, was a

   5   sales representative for IBM and sued IBM for allegedly unpaid

   6   commissions because IBM had imposed a 200 percent rule,

   7   whereby the plaintiff's commissions were reduced when he

   8   exceeded two percent of his sales quota.

   9               And the plaintiff sued IBM claiming that IBM should

 10    not have done that.     And importantly, one of the arguments

 11    that the plaintiff in the Jensen case made was that he had

 12    received a glossy brochure which contained language in it very

 13    similar to the uncapped language that Mr. Fessler is relying

 14    on in this case.

 15                Specifically in the Jensen case this glossy brochure

 16    said, "There are no caps to your earnings.         The more you sell,

 17    the more revenue and incremental profit for IBM and the more

 18    earnings for you."

 19                So there are no caps.     The more you sell, the more

 20    you earn.

 21                The Fourth Circuit in affirming dismissal of the

 22    plaintiff's claims, first noted that the disclaimers in Mr.

 23    Jensen's sales plan precluded the creation of any agreement or

 24    contract that would require IBM to pay additional commissions

 25    to Mr. Jensen, but notably the Fourth Circuit went on to


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 5 of 17 PageID# 594


                                                                              5
   1   address the plaintiff's argument about this uncaps language in

   2   the glossy brochure.     And let me just point out that the

   3   plaintiff in Jensen his commission plan had a "Right to Modify

   4   or Cancel" clause that had very similar language as the "Right

   5   to Modify or Cancel" clause in Mr. Fessler's commission plan,

   6   which basically said the plan doesn't constitute a promise by

   7   IBM to pay any certain amount of commissions and that IBM

   8   reserves the right to modify or cancel the plan.

   9              The Fourth Circuit, after holding that that

 10    disclaimer language precluded the formation of any agreement

 11    that would require IBM to pay additional commissions, went on

 12    to address this glossy brochure with the uncaps language, and

 13    the Court noted that -- first disagreed with the plaintiff

 14    that there was in fact a cap, but aside from that said, In any

 15    event, even if this 200 percent rule could be construed as

 16    imposing a cap, and even if that could be construed as being

 17    inconsistent with this glossy brochure that says your

 18    commissions would be uncapped, it didn't matter because the

 19    disclaimer language in the plaintiff's commission plan gave

 20    IBM the right to modify that commission plan.

 21               The Fourth Circuit specifically said IBM would have

 22    been within its rights under Jensen's purported contract to

 23    introduce the 200 percent rule even after the deal closed,

 24    based on the disclaimers contained in Mr. Jensen's commission

 25    plan.


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 6 of 17 PageID# 595


                                                                              6
   1              THE COURT:    Well, as you know, the plaintiff says

   2   his case is distinguishable from that because of the

   3   PowerPoints.    Right?

   4              MR. BARNES:    Respectfully, Your Honor, I don't

   5   believe plaintiff even addressed the Jensen case or attempted

   6   to distinguish it.     But if he had, my response would be that

   7   the PowerPoint in this case, which by the way there is not

   8   even an affirmative allegation that Mr. Fessler ever even saw

   9   it.   But in any event, the PowerPoint that has the uncapped

 10    language is just like the glossy brochure in Jensen that has

 11    the uncapped language.

 12               And I would point out that Mr. Fessler's commission

 13    plan, the disclaimers in that plan apply not only to the IPL,

 14    the incentive plan letter itself, but also apply to any of the

 15    educational materials on IBM's website, including the very

 16    PowerPoint that he's referring to now.        Specifically, the

 17    "Right to Modify or Cancel" section of Mr. Fessler's

 18    commission plan says, "'The plan' does not constitute an

 19    express or implied contract or promise by IBM to make any

 20    distributions and that IBM reserves the right to adjust 'the

 21    plan' terms."    And then it goes on to define the plan as

 22    including not just the incentive plan letter, but also all of

 23    the materials located on IBM's incentives workplace website,

 24    which is an internal Intranet where salespeople and managers

 25    can gather certain educational materials about their incentive


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 7 of 17 PageID# 596


                                                                                7
   1   plans, including the very PowerPoint that he's relying on now.

   2              THE COURT:    Does IBM contend that there's a written

   3   contract concerning commissions between the plaintiff and IBM?

   4              MR. BARNES:    IBM contends that there is a written

   5   document between the parties that spells out the party's

   6   respective rights and responsibilities.

   7              THE COURT:    What is that?

   8              MR. BARNES:    That is the incentive plan letter that

   9   was attached to IBM's motion to dismiss.

 10               THE COURT:    All right.

 11               MR. BARNES:    And that is -- that is a document that

 12    spells out the party's respective rights and responsibilities,

 13    but it does not impose any contractual obligation on IBM to

 14    pay any additional commissions beyond what it in its sole

 15    discretion determined to pay Mr. Fessler.

 16               And I would note that the Fourth Circuit is not the

 17    only Court to decide this issue.       The Second Circuit, the

 18    Tenth Circuit, the Eleventh Circuit and countless district

 19    courts across the country have dismissed similar claims.           And

 20    admittedly, Your Honor, not all of those cases involved

 21    allegations of uncapped language or allegations of fraud, but

 22    I've already mentioned the Jensen case.

 23               There's also another case where there was an

 24    allegation of fraud and there was an allegation that the

 25    plaintiff had been promised uncapped commissions and that was


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 8 of 17 PageID# 597


                                                                              8
   1   the Schwarzkopf v. IBM case in the Northern District of

   2   California.    And in that case the plaintiff brought contract

   3   claims, but also brought fraud and promissory estoppel claims.

   4   And alleged in that case, I'm reading from the case,

   5   Schwarzkopf points to numerous allegedly false representations

   6   by his supervisors that he claims falsely represented that his

   7   commission on the Cisco deal, the deal at issue in that case,

   8   would not be capped.

   9                The Court went on to say, "The clear disclaimers in

 10    the IPL put him on notice that IBM had the right to adjust his

 11    commissions."    So even if these statements were made to him,

 12    he cannot show as a matter of law any reasonable reliance on

 13    those statements in light of the very clear disclaimer in his

 14    incentive plan.

 15                 So it's IBM's position that IBM is up-front with

 16    sales representatives about the policies applicable to their

 17    commission plans.    These commission plans come out every six

 18    months and every single one contains the same disclaimer

 19    language in it.    And if Mr. Fessler were to claim that he

 20    never read that, as Your Honor knows, he is imputed with that

 21    knowledge.    He cannot simply claim that I never read it and it

 22    not be subject to those terms as the Fourth Circuit noted in

 23    the Jensen case.

 24                 THE COURT:   Well, I take it since you contend there

 25    is a written agreement between the parties that quantum meruit


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 9 of 17 PageID# 598


                                                                              9
   1   would not apply.    Is that your view?

   2               MR. BARNES:   That's correct, Your Honor.       One of the

   3   arguments we made on quantum meruit was certainly that there

   4   is a document between the party that spells out parties'

   5   respective rights and responsibilities and therefore he cannot

   6   bring a quantum meruit claim to recover something that he is

   7   not entitled to recover under the clear terms of the

   8   commission plan.

   9               THE COURT:    All right.   Thank you.    Let me hear from

 10    the plaintiff.

 11                MR. SIGMON:   Thank you, Your Honor.      Mark Sigmon on

 12    behalf of the plaintiff.      And I wanted to introduce quickly

 13    Mr. Fessler, who is here today.

 14                Your Honor, I think the most important facts in this

 15    case are that IBM has admitted under oath that the statement

 16    in the PowerPoint, the exact statement and the exact power

 17    point that Mr. Fessler received, created an obligation not to

 18    cap them.   That's the exact words.      They had an obligation.

 19    They admitted that that statement was reasonable for sales

 20    people, just like Mr. Fessler, to rely on to believe as true.

 21    So the only --

 22                THE COURT:    The statement was that they were

 23    uncapped.

 24                MR. SIGMON:   Uncapped.

 25                THE COURT:    So they can be infinite?


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                          EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 10 of 17 PageID# 599


                                                                             10
   1               MR. SIGMON:    Well, it will be controlled by the

   2   percentage of the percentage commission you got.          So if you

   3   sold an infinite number of goods, I suppose five percent of

   4   infinity would be infinity.      But the point is it's not -- it's

   5   not capped.

   6               And so the only issue then is what is happening and

   7   they've already admitted what that is too.         Two of their

   8   witnesses in a previous case that we've referenced both

   9   testified that what happened -- essentially what happened to

  10   Mr. Fessler here is capping.       In the earlier case, there was

  11   e-mails where internal IBM e-mails at the time before

  12   litigation where IBM said discussed what they were doing to

  13   the earlier plaintiff and said they're capping him.

  14               And we've alleged quite reasonably that there will

  15   be similar e-mails in this case.       And so if IBM has admitted

  16   an obligation not to cap, and the only issue is did they cap,

  17   and the evidence, I think, is clearly at a 12(b)(6) stage,

  18   certainly now, but I think the evidence will show that they

  19   did cap.    And therefore, I'm not sure what's left.        That to me

  20   is a contract claim.

  21               Let me address Jensen very quickly because IBM

  22   relies a lot on that.      First of all, that case only involved a

  23   breach of the IPL.     There's no mention of fraud, no mention of

  24   constructive fraud, no mention of anything else.          So Jensen is

  25   only about that.     And there's no mention of a PowerPoint in


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 11 of 17 PageID# 600


                                                                             11
   1   there too.

   2                Number two, of course Jensen doesn't have any of the

   3   allegations that we have that I just mentioned about the

   4   obligation that they've admitted; their reliance that's

   5   reasonable, that they've admitted; and the fact that there was

   6   a cap.

   7                There's another way that Jensen is further

   8   distinguishable, Your Honor, which is that in Jensen there was

   9   this 200 percent rule.      Where essentially it said that once

  10   you've reached 200 percent of your quota, your quota

  11   percentage is kicked down to 1 percent.        We don't have that

  12   here.    There is no 200 percent rule in this case.

  13                We do have something else called the "significant

  14   transaction exception."      And that's the thing they tried to

  15   work on in Choplin.     The significant transaction exception

  16   here has two prongs.     The first says if we get your quota

  17   wrong or your territory wrong, we can fix it.         There's no --

  18   we've alleged that doesn't apply here.        I don't think it does.

  19                The second prong is called a "relative

  20   contribution."     And it says that if your contribution to a

  21   sale is not proportional to somebody else's, we can adjust

  22   your commission.     They tried to claim that in the earlier

  23   case.    The problem is that there was zero evidence that they

  24   did any analysis of relative contribution between salespeople.

  25   What they did was create a 10 percent cap on everybody and


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 12 of 17 PageID# 601


                                                                               12
   1   they never -- it's not like they allocated the money, it's not

   2   like they said we want to save money from this person and

   3   we'll give it to this person.       That's not what they did.      They

   4   just cut everyone to save money to a secret internal 10

   5   percent budget.

   6                And so this 200 percent rule in Jensen doesn't apply

   7   here.   We have this other thing that we've alleged doesn't

   8   apply and we think there's plenty of evidence on that.

   9                So again, there is no fraud or constructive fraud

  10   based in Jensen.     And of all the cases that IBM cited, in all

  11   the cases, there's only two that ever mentioned they have a

  12   fraud claim.

  13                And just to mention one of them, the Schwarzkopf

  14   case.   In the Schwarzkopf case, Your Honor, the Court actually

  15   concluded, and this is near the end, and arguing against IBM's

  16   -- and concluding that IBM was correct said, "First, no one

  17   affirmatively told Schwarzkopf that he would receive a full

  18   commission."    There was no representation in that case that he

  19   would receive a full commission.       There was no PowerPoint in

  20   that case.    We have this PowerPoint that says, "you shall not

  21   be capped" that they've already admitted under oath, you know,

  22   that -- that admitted under oath creates that obligation.           I

  23   think Schwarzkopf probably got it right about fraud.          There

  24   was just no statement there that was fraudulent.          We've

  25   alleged that.


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 13 of 17 PageID# 602


                                                                             13
   1               The only other case of all the ones they've

   2   mentioned is the Pero case.      The Pero case same thing, no

   3   mention of the PowerPoint, no mention of any specific

   4   fraudulent representation at all.

   5               And so I don't think that Jensen controls even the

   6   contract claim here, but if it does control that, that's all

   7   it controls and it doesn't control the fraud or the

   8   constructive fraud, which frankly, to some degree are the

   9   center of the plaintiff's case.

  10               And finally, Your Honor, opposing counsel mentioned

  11   that we did not allege that Mr. Fessler actually saw the

  12   PowerPoint.    I think that's just false on its face.        If you

  13   look at paragraphs 12, 13, and 14, we said the Mr. Fessler was

  14   presented with the PowerPoint.       We then said that he relied on

  15   the PowerPoint.     I suppose we did not use the words "he saw

  16   the PowerPoint."     He -- that was obviously under 12(b)(6) and

  17   under Twombly I think that's sufficient.        He did, in fact, see

  18   the PowerPoint.     I know we're in a 12(b)(6) stage, but if I

  19   can put him on the stand right now and say that he saw the

  20   PowerPoint, I would.     So I think that we clearly allege that.

  21               You know, Your Honor, frankly, in sum of all of

  22   this, I think that if this was a very first case against IBM

  23   in this regard, it seemed to me like it would be the easiest

  24   case ever on a 12(b)(6), especially when someone has alleged

  25   an obligation not to cap.      The only reason, I think, that IBM


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 14 of 17 PageID# 603


                                                                               14
   1   -- their argument has any sway at all is because there's other

   2   cases where they've won.      And I get that.     I get that.    Which

   3   is why we never alleged a breach of the IPL.         We acknowledge

   4   that the IPL is not a contract.        We've agreed with that.     If

   5   you look at our complaint, we never say you've breached the

   6   IPL.

   7               That's why we said the IPL is not a contract, fine.

   8   Then what we have is either an oral or an implied contract or

   9   unjust enrichment or quantum meruit, which are all

  10   contract-based things.      And even if all of those fail because

  11   of the IPL, if even those fail, we have fraud and constructive

  12   fraud which in Virginia, as Your Honor well knows,

  13   constructive fraud is a negligent representation.          At the very

  14   minimum, IBM negligently represented here that its policy and

  15   practice was not to cap on anew.       It's always been the cap.

  16   They just don't tell people that.

  17               So, Your Honor, I respectfully submit that all of

  18   those other cases do not control.       This is -- this is a

  19   different animal and --

  20               THE COURT:    All right.    Thank you.   Mr. Barnes.

  21               MR. BARNES:    Thank you, Your Honor.     I just want to

  22   respond to a couple of things.       And I'll try to avoid

  23   rehashing what we've already discussed.

  24               First, well, Jensen didn't involve a PowerPoint,

  25   maybe back in the early 2000s IBM wasn't using PowerPoints for


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 15 of 17 PageID# 604


                                                                             15
   1   these things, Jensen very clearly did involve a glossy

   2   brochure that was handed out to sales representatives that

   3   said there are no caps.

   4               I cannot think of a case that is more on point than

   5   what we're addressing here.

   6               THE COURT:    You say that's the same as a PowerPoint?

   7               MR. BARNES:    Yes, Your Honor, it is.

   8               THE COURT:    Go on.

   9               MR. BARNES:    And in that case the plaintiff had seen

  10   it, affirmatively alleged that he had seen it.

  11               In the Schwarzkopf case there were allegations in

  12   that case that managers told Mr. Schwarzkopf that he should be

  13   paid in full.    And Mr. Schwarzkopf then -- and encouraged him

  14   to maximize his earnings by going out and selling as much as

  15   he could on the deal at issue in that case.         So the

  16   allegations in Schwarzkopf, which led to the dismissal of the

  17   plaintiff's fraud claim were very, very similar to those at

  18   issue in this case.

  19               And this simply is not the first case.        If this were

  20   the first case, then I certainly would still believe that it

  21   should be dismissed, but it's not.        We've got countless other

  22   courts all over the country dismissing similar claims and

  23   certainly believe the Court should do the same here.          And I

  24   would -- it sounds to me like there's not much of a dispute

  25   that the contract in quasi contractual claims should be


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 16 of 17 PageID# 605


                                                                             16
   1   dismissed, but certainly the fraud and constructive fraud and

   2   other claims should also be dismissed as well.         I would note

   3   that on the fraud versus constructive fraud, we briefed this

   4   in our brief so I don't want to rehash it here, but I think

   5   based on the allegations that Mr. Fessler has raised, he can

   6   only pursue fraud, not constructive fraud since it's based on

   7   we'll pay you commissions in the future.        That cannot form the

   8   basis for a constructive fraud claim.        He has to be held to

   9   the higher burden of actual fraud.

  10               THE COURT:    All right.   Thank you.

  11               MR. BARNES:    Thank you, Your Honor.

  12               THE COURT:    I will take the matter under advisement.

  13   You'll hear from me in the near future.        Thank you.

  14               MR. BARNES:    Thank you, Your Honor.

  15

  16                  (Proceedings adjourned at 11:51 a.m.)

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                      Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:18-cv-00798-TSE-MSN Document 29 Filed 02/08/19 Page 17 of 17 PageID# 606




   1                       CERTIFICATE OF REPORTER

   2

   3                I, Tonia Harris, an Official Court Reporter for

   4    the Eastern District of Virginia, do hereby certify that I

   5    reported by machine shorthand, in my official capacity, the

   6    proceedings had and testimony adduced upon the Motion

   7    hearing in the case of the JUSTIN FESSLER, versus

   8    INTERNATIONAL BUSINESS, Civil Action No. 1:18-CV-798, in

   9    said court on the 31st day of August, 2018.

  10                I further certify that the foregoing 17 pages

  11    constitute the official transcript of said proceedings, as

  12    taken from my machine shorthand notes, my computer realtime

  13    display, together with the backup tape recording of said

  14    proceedings to the best of my ability.

  15                In witness whereof, I have hereto subscribed my

  16    name, this February 8, 2019.

  17

  18

  19

  20

  21                                 ______________________________
                                     Tonia M. Harris, RPR
  22                                 Official Court Reporter

  23

  24

  25


                                                                           17
